                                                      FILED
                                                      'JAN 04 2019
          IN THE UNITED STATES DISTRICT COURT
                                                      Clerk, U.S Courts
              FOR THE DISTRICT OF MONTANA             D1stnct Of Montana
                                                       Missoula Division
                   MISSOULA DIVISION


MATT BARKER, TERRIL               Cause No.: CV-18-179-DLC
BERNHARDT,DWAYNE
BINKLEY, MARK BOESCH,
MIKE CONRAD, RANDALL                 ORDER APPROVING
DOANE, KEN DURIE, DAMIAN         SETTLEMENT AND BARRING
EDWARDS, MIKE ELLEN,                 FURTHER CLAIMS
DANIEL ENDECOTT, RYAN
EWER, CHUCK FYFE, MIKE
GATES, JASON GORDON, RICK
HAJEK, DAVIS B. HARRIS,
THOMAS HARTZELL, RANDY
HILL, TRAVIS HILL, GRAHAM
HYDE, TYLER JARVIS, GERALD
JELLETICH, PAUL KENNY,
ROBERT MATTIJETZ, JEFF
MCCHRISTIAN, CHRIS
MCPHERSON, LESTER
MEINZEN, ERIN MESSEX,
MARK MILLER, BRUCE
MILLER, ISAAC MILSTEAD,
DAVID NORDMAN, RANDY
PHILLIPS, DENNIS K. RAMEY,
GREGORY RAUER, MILES
RAUER, MICHAEL RYKER,
ALLENSCHMIDT,BRETT
SHARBONO, ROB SIMS,
WILLIAM "BERT" SMEAD
MARVIN SNEDIGAR, JONI
                       '
SOLANDER, JASON SPEK,
ROGER STEVENS, KI
STODDARD, RICHARD WAYNE
SUMMERS, STEVE TENOLD,
KENNETH TICHENOR, ZACH
TITECA, DAN WALDO, DON

                             1
  WHITEHAIR AND PATRICK
  WURSTER

               Petitioners,

         V.

  SELWAY CORPORATION and the
  SELWAY CORPORATION
  EMPLOYEE STOCK OWNERSHIP
  PLAN,

               Respondents.



      Petitioners and Respondents previously reached a mediated settlement

agreement resolving all claims at issue in this litigation, subject to the terms and

conditions contained in the agreement attached hereto as Exhibit 1 and

incorporated herein by reference, including the Bar Order set forth below, which is

acknowledged by the parties to constitute a necessary condition of settlement.

      By Order dated November 26, 2018, the Court previously granted

preliminary approval to the settlement, approved the proposed notice and bar order,

and set the matter for final hearing. The Court incorporates herein by reference the

findings set forth in the November 26, 2018 Order. Notice has now been

accomplished as contemplated therein. Having considered the matter and for good

cause appearmg,

      IT IS HEREBY ORDERED THAT:


                                           2
       Adequate Notice Was Given to Plan Participants or Beneficiaries

      Notice of Settlement was mailed at Plaintiffs' expense to the last known

addresses of all participants in or beneficiaries of the Selway Corporation's

Employee Stock Ownership Plan ("Selway ESOP"). Recipients were given 30

days advance notice of the hearing. The Court has determined and hereby

reconfirms that such notice was adequate, fair and timely and no further notice is

required.

                 Approval of Definitive Settlement Agreement

      The Definitive Settlement Agreement attached as Exhibit 1 hereto and

incorporated herein by reference is approved and authorized on the terms described

therein and the parties are directed to comply, including by payment of $5,500,000

by the involved insurers (less defense fees and costs) to the Beck, Amsden &

Stalpes, PLLC Trust Account. All defined terms in the Definitive Settlement

Agreement are likewise incorporated by reference and used in this Order.

                                    Bar Order

      The settlement is contingent upon judicial approval with a final bar to

further litigation by Claimants and any non-settling parties against Releasees

arising out of matters within the scope of the Release. Pursuant thereto, the Court

hereby permanently bars, restrains and enjoins the below-described Barred Entities

from filing, commencing, instituting, initiating, maintaining or otherwise

                                          3
prosecuting, either directly or indirectly, any claim, counterclaim, cross-claim,

third-party claim or other action against the below-described Releasees arising out

of or related to any of the below-described Barred Claims. As a component of

settlement, the Petitioners shall also execute a release of claims as required by the

Settlement Term Sheet. The effective date of the Release will be the date of entry

of this Bar Order. This Bar Order and the related Order approving the settlement

shall be read broadly in order to encompass any and all matters relating to the

Barred Claims, including all actual and potential claims arising prior to that date

and any actual or potential claims relating to Releasees' involvement in any asset

or stock sale of Selway Corporation (the Sale Transaction).

      A.     Barred Entities:

             1)     Petitioners in this case;

             2)    The Selway Corporation Employee Stock Ownership Plan and

                   Trust, and/or to the extent so designated, the Selway

                   Corporation Employee Stock Ownership Trust and/or the

                   Selway Corporation Employee Stock Ownership Plan (whether

                   itself in a representative capacity by its participants, its trustees

                   or fiduciaries) ("Selway ESOP");

             3)    Any past or present participant or beneficiary of the Selway

                   ESOP;

                                           4
     4)    Selway Corporation (whether by the corporation directly, or by

           shareholders derivatively); and

     5)    Any person or entity (a) seeking contribution or indemnity

           from, or an allocation of comparative fault to, Releasees in

           relation to the Barred Claims, or (b) seeking to pursue claims

           where damages are calculated based on, or where the alleged

           injury is, the person's or entity's liability to any of the Barred

           Entities identified in subparts A(l)-A(5) above, related to any

           of the below-described Barred Claims.

B.   Releasees:

     1)    Selway Corporation;

     2)    Max Downing;

     3)    Past and present Selway ESOP trustees and fiduciaries and their

           attorneys, accountants, advisors, auditors and other agents;

     4)    Past and present Selway ESOP advisory committee members;

     5)    Past and present Selway Corporation directors, officers and

           managers and their attorneys, accountants, advisors, auditors

           and other agents; and

     6)    Heirs, personal representatives, successors, assigns, agents,

           officers (past and present), directors (past and present),

                                   5
                   partners, employees, attorneys, and insurers of each of the

                    individuals and entities identified in subparts B(l)- B(5)

                    above.

       C.     Barred Claims:

       Any and all claims of any kind or nature, whether presently known or

unknown, against Releasees that arose prior to the date of this Order, arising out of

or relating to:

              1)    any factual matters or claims described in the Petitioners'

                   Petition for Equitable and Declaratory Relief (Doc. 1),

                   particularly ,r,r 10-12, 16-19, 25 and the expert reports

                   referenced therein (see ,r 1O);

              2)    any factual matters or claims described in the Petitioners' Brief

                    in Support of Motion for Preliminary Approval of Settlement,

                    etc. (Doc. 11 at 8-10);

              3)   any factual matters, damages or claims addressed in expert

                   reports filed with the Court by Petitioners (Docs. 11-1; 11-2;

                   and 11-3);

              4)   any factual matters or claims alleged in the Tenold litigation

                   (Cause No. DV-17-159 pending before the Montana Twenty-

                   First Judicial District Court, Ravalli County);

                                          6
5)   actual and potential claims including but not limited to the

     claims identified in the Pending Cause, Threatened Cause and

     any claims arising from the Sale Transaction; and

6)   any other claims within the scope of the Notice of Settlement

     mailed to Selway ESOP participants (Doc. 10-1 ), including

     without limitation claims alleging or arising from any of the

     following contentions: That trustees or fiduciaries of the ESOP

     or members of the Selway Corporation Board of Directors

     (including its President Max Downing) did not correctly follow

     procedures designed to prevent conflicted interest transactions

     from occurring or failed to ensure that the corporation acted for

     the best interests of the Selway ESOP; that the ESOP did not

     have an advisory committee; that members of the Board of

     Directors were appointed without following appropriate

     election procedures; that shareholder and trustee meetings were

     not regularly convened; that members of the management team

     (including directors or officers) entered conflicted or self-

     dealing transactions; that members of the management team

     failed to fulfill fiduciary duties to the financial detriment of

     Selway Corporation; that trustees, corporate officers or

                            7
                    directors breached corporate duties; that trustees or fiduciaries

                   breached ERISA fiduciary duties; shareholder derivative

                    claims; negligence; negligent infliction of emotional distress;

                   retaliatory firings; or punitive damages.

Order to Appoint Replacement Fiduciary and Directive to Pay Net Settlement
                               Proceeds

      The Releasees, Releasors and DOL have agreed upon Larry Lefoldt to act as

the replacement trustee. Mr. Lefoldt's CV and a bid to provide services necessary

to distribute the net settlement proceeds to the Selway ESOP participants has been

submitted to the Court (Doc. 19-2).

      The Court has reviewed and approved the proposed distribution of Net

Settlement Proceeds (Doc. 20-1 ). Upon review of Mr. Lefoldt' s resume and bid,

the Court finds that he is qualified to provide the necessary services to the ESOP

and effectuate distribution of the Net Settlement Proceeds and his bid to provide

such services is reasonable.

      IT IS ORDERED that Mr. Lefoldt is appointed as fiduciary of the Selway

ESOP and he shall replace the existing fiduciaries effective on the filing of this

Order. Mr. Lefoldt is authorized and directed to sign the Release of Releasees on

behalf of the ESOP and to distribute the Net Settlement Proceeds. Mr. Lefoldt' s

fees and costs shall be paid by Selway Corporation, which is hereby authorized to

issue a retainer payment to Mr. Lefoldt in the amount of $19,632.50
                                          8
DATED this   4fh day of January, 2019.


                                    Dana L. Christensen, Chief Judge
                                    United States District Court




                                9
